 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                  ***
 6    KEVIN FABRICIUS, et al.,                             Case No. 2:19-cv-00266-GMN-CWH
 7                            Plaintiffs,
                                                           ORDER
 8          v.
 9    BLUEGREEN VACATIONS UNLIMITED,
      INC.,
10
                              Defendant.
11

12

13          Presently before the court is defendant Bluegreen Vacations Unlimited, Inc.’s emergency

14   motion to compel (ECF No. 16), filed on June 7, 2019. (See Min. Order (ECF No. 18) (where the

15   court declines to consider the motion on an expedited basis).) Following the filing on defendant’s

16   motion to compel, the court held a hearing where it considered plaintiffs’ former counsel’s

17   request to withdraw as attorney of record. (See Mins. of Proceedings (ECF No. 25); see also Mot.

18   to Withdraw (ECF No. 13).) At the hearing, the court reserved the ruling on the motion to

19   withdraw in abeyance, pending settlement negotiations. (Mins. of Proceedings (ECF No. 25).)

20   The court ordered the parties to submit a status report in two weeks, detailing any updates on the

21   matter of settlement. (See id.) The court also extended plaintiffs’ response deadline to July 25,

22   2019 for the motion to compel. (Id.) The parties then submitted a joint status a report stating that

23   they were unable to resolve this case, and they withdrew the request that the court hold its ruling

24   on the motion to withdraw in abeyance. (Joint Status Report (ECF No. 26).) The court then

25   granted the request to withdraw as attorney of record. (Order (ECF No. 27).) As such, plaintiffs

26   are proceeding pro se.

27          Plaintiffs’ response to the motion to compel was due on July 25, 2019. To date plaintiffs

28   have not filed a response to defendant’s motion. However, given the circumstances, the court
 1   will extend plaintiffs’ response deadline to August 23, 2019. Plaintiffs are advised that failure to

 2   timely respond to the motion to compel may result in an order granting the motion as unopposed.

 3   See LR 7-2(d) (the “failure of an opposing party to file points and authorities in response to any

 4   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a

 5   consent to granting of the motion.”)

 6          IT IS SO ORDERED.

 7          IT IS FURTHER ORDERED that plaintiffs’ response deadline to defendant’s motion to

 8   compel (ECF No. 16) is extended to August 23, 2019.

 9          DATED: August 2, 2019

10

11

12                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
